Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 09/29/2021; claims 1, 9, are amended; claims 6, 14 are cancelled. This application is a 371 of PCT/IB2017/053103 05/26/2017. 

USC § 101 Analysis
While the claims may be broadly associated with within the abstract idea grouping, “Certain Methods of Organizing Human Activity”, related to brand marketing, the Examiner finds the totality of the claims, amount to more than this abstract idea, providing a specific technical solution to a problem(s) employing deep neural networks and machine learning techniques such as a Support Vector Machine, to analyze classified data comprising positive, negative, and neutral sentiment, providing refinements to the classified data using said deep neural network, associated with amended claim limitations, specifically: 
“building a data record by continuously procuring input data from at least one platform related to the brand, wherein the data record comprises one or more of brand mentions, social media posts, and tweets; enriching the data record to remove noise from the input data to obtain an enriched data record; classifying the enriched data record into at least one category of one or more categories to obtain a classified data record determining a sentiment ratio for the classified data record, wherein the sentiment ratio is a ratio of net positive sentiment data and sum of positive and negative sentiment data; determining an engagement metrics for the brand, wherein determining the sentiment ratio comprises: analysing the classified data record based on a pre-defined set of keywords and rules to classify the data in the classified data record into 
Thus the claims are patent eligible.

35 USC § 103 
Closest prior art of record, Varghese (US 8,620,718) and Bennett (US 9,177,060), are withdrawn from consideration pursuant to Allowable Subject Matter.

Allowable Subject Matter
Claims 1-5, 7-13, and 15-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
While prior art reference(s), including closest prior art of record, Varghese (US 8,620,718) and Bennett (US 9,177,060) disclose the classification of enriched data, and a sentiment ratio, they do not teach: 
“building a data record by continuously procuring input data from at least one platform related to the brand, wherein the data record comprises one or more of brand mentions, social media posts, and tweets; enriching the data record to remove noise from the input data to obtain 
which in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore independent claims 1, 9, and dependent claim(s) 2-5, 7-8, 10-13, and 15-16 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682